Title: To Benjamin Franklin from the Comtesse d’Houdetot, 8 June 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


          
            a Sanois Le 8. juin 1783
          
          Vous M’avés promis Mon Cher Et Venerable Docteur une petite Visitte
            pour Sanois. Voicy Le Moment De Vous En Rapeller Le Souvenir; nôtre Vallée Et Mon jardin
            sont Dans toutte Leur Bauté Et touttes nos fleurs vous apellent s’il Vous Convenait De
            Venir; Vendredy, Samedy, Dimanche ou tel autre jour De La Semaine. Souvenés Vous que
            Vous M’avés promis D’Estre tout a fait mon hôte Et D’habiter Sous mon toît. Vous n’en
            trouverés pas ou lon se fasse un plus grand honneur Et un plus grand plaisir De Vous y
            Voir Ce Sera un Monument De plus, qui Embellira Et honnorera ma petite Retraite
            Champêstre ou je Conserve Avec Soin Le Souvenir, De tout Ce qui a Attiré mon Admiration
            Et touché Mon Cœur; Combien Mon Cher
            Docteur avés Vous De Droits a Ces titres La. Vous ferés Vôtre Reponse a Mon frere qui Vous Verra Mardy. J’Espere
            qu’elle Sera favorable Et que Monsieur Votre petit fils Vous Suivra je Le prie D’agréer
            mon invitation Et Mes Complimens, Agrées Mon Cher Docteur L’assurance De Mon tendre
            attachement
          
            La Ctesse.
              DHOUDETOT
          
          
            Si Mon frere n’avait pas L’honneur De Vous Remettre Luy même Cette
              Lettre je Vous prirais D’Envoyer Votre Reponse Chez moy a paris Le plutot possible Et
              S’il se peut jeudy matin.
          
         
          Notation: La Comtesse D’houdetot A
            Sanois 8 Juin 1783
        